Citation Nr: 0314534	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-01 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO decision which denied 
service connection for PTSD.  A Travel Board hearing was held 
in September 2002, before the Veterans Law Judge signing this 
document.  The Veterans Law Judge had been designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102 (West 2002).  A transcript of the hearing testimony 
has been associated with the claims file.  



REMAND

The veteran asserts that he has PTSD as the result of 
traumatic experiences in Vietnam, for which service 
connection should be granted.  In this case, the Board notes 
that due process matters and developmental deficiencies exist 
requiring a remand of the issue on appeal  

First, the Board notes that the Veterans Claims Assistance 
Act (VCAA) of 2000 became effective during the pendency of 
this appeal.  38 U.S.C.A. § 5100 et. seq. (West 2002).  There 
have also been final regulations promulgated to implement the 
new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Specifically, it is noted 
that the January 2002 Statement of the Case does not address 
the VCAA and other evidence in the file does not show that 
the veteran has been adequately informed of the VCAA or 
adequately notified of the evidence necessary to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a) (2), 
and (a) (2) (ii).  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339  (Fed. Cir. 
2003).  Among other things, these provisions allowed the 
Board to take action to correct a missing or defective VCAA 
duty to notify letter as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  One effect of the Federal 
Circuit's decision is that the Board can no longer attempt to 
cure VCAA deficiencies.  Accordingly, the RO must notify the 
veteran of the applicable provisions of the VCAA, including 
what evidence is necessary to support his claim, what 
evidence the VA will develop and what evidence the veteran 
must furnish.  On Remand, the RO must assure compliance with 
the provisions of the VCAA.  

Moreover, additional pertinent evidence has been received by 
the Board, including records from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) that 
is not the subject of a supplemental statement of the case.  
Hence, it must be returned for the RO's review and issuance 
of a supplemental statement of the case.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In addition, it is noted that the duty to assist requires the 
VA to make "reasonable efforts to obtain relevant records 
(including private records)" and provide a medical 
examination or opinion when such examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (c) (2002).  In this case, the Board notes that other 
pertinent medical evidence may exist, specifically VA records 
of treatment for PTSD.  Evidence in the file, including the 
veteran's testimony during the September 2002 Travel Board 
hearing, shows that the veteran received psychiatric 
treatment beginning in 2001; however records of such 
treatment have not been associated with the claims file.  

The claims file contains statements from the veteran's 
treating therapists that he is diagnosed with PTSD.  It 
appears, however, that such diagnoses have been based on the 
veteran's own reported stressors without official 
verification of such.  It is shown that the veteran has never 
had a PTSD examination for compensation and pension purposes 
which takes into account any verified in-service stressors.  
The Board is of the opinion that a thorough and 
contemporaneous VA psychiatric examination would be probative 
to the issue of service connection for PTSD.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.  
Appropriate notice should be provided to 
the veteran.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for PTSD (or any 
psychiatric pathology) since service, 
including from the Vet Center in 
Albuquerque, New Mexico.  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  

3.  Following completion of the above 
action, the veteran should be afforded a 
VA examination to determine the nature 
and etiology of PTSD.  All necessary 
tests and studies should be performed, 
and all clinical manifestations should be 
reported in detail.  The examiner must be 
provided with the veteran's claims folder 
for review prior to conducting the 
examination and the report should clearly 
reflect that a review of the claims 
folder was performed.  It should be noted 
whether a current diagnosis of PTSD is 
linked to the veteran's experiences while 
in service pursuant to the diagnostic 
criteria set forth in Diagnostic And 
Statistical Manual of Mental Disorders 
(DSM-IV).  If a diagnosis of PTSD or 
other acquired psychiatric disorder is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based and provide all factors upon which 
the diagnosis was made.  The examination 
report should include complete rationale 
for the opinions expressed.  

4.  Thereafter, the matter should be 
readjudicated by the RO, including review 
of newly submitted evidence.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


